

Exhibit 10.2


EMPLOYMENT AGREEMENT
AGREEMENT, dated as of January 22, 2013 (including any schedules hereto the
“Agreement”), among Open Text Corporation, a corporation incorporated under the
laws of Canada (the “Parent Corporation”), Open Text Inc., a wholly-owned
subsidiary of the Parent Corporation incorporated under the laws of the State of
Delaware (the “Corporation”), and Greg Corgan (the “Executive”).
WHEREAS, the Executive has been serving the Corporation as Executive Vice
President, WW Field Operations;
WHEREAS, the Corporation has determined to enter into a new employment agreement
with the Executive; and
WHEREAS, the Corporation and the Executive mutually desire that the Executive
continue to serve the Corporation as Executive Vice President, WW Field
Operations of the Corporation on the terms and conditions set forth herein and
the parties hereto shall contemporaneously execute the Restrictive Covenants
Agreement (as defined below) set forth in Schedule “C”.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Position and Duties
(a)The Corporation hereby agrees to continue to employ the Executive as
Executive Vice President, WW Field Operations, and the Executive hereby accepts
such position and agrees to serve the Corporation in such capacity during the
Term, as defined in Section 3 hereof. The Executive shall have such duties and
responsibilities as are consistent with the Executive's position as set forth
herein and as may be assigned by the Corporation from time to time in accordance
with the terms hereof. The Executive shall be subject to, and shall act in
accordance with, all reasonable instructions and directions of the President and
Chief Executive Officer of the Parent Corporation (the “Reporting Manager”) and
all policies and rules of the Corporation and the Parent Corporation applicable
to executive officers.
(b)During the Term, excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive shall devote his full working time,
energy and attention to the performance of his duties and responsibilities
hereunder and shall diligently endeavor to promote the business and best
interests of the Corporation. Notwithstanding the foregoing, to the extent that
it does not interfere with the performance of Executive's duties hereunder,
Executive may (i) with the prior consent of the Board of Directors of the Parent
Corporation (the “Board”), serve on the board of directors or equivalent body of
up to one other company that is not a competitor of the Corporation or the
Parent Corporation; (ii) serve on the boards of directors or equivalent bodies
of trade associations and/or charitable organizations; (iii) engage in
charitable activities and community affairs; and (iv) manage his personal,
financial and legal affairs.
2.Compensation
(a)Base Salary



--------------------------------------------------------------------------------




As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Term, the
Corporation shall pay the Executive a base salary at the rate of US$400,000 per
annum (the “Base Salary”), payable in accordance with the Corporation's payroll
practice as in effect from time to time, except to the extent that the Executive
has previously elected to defer the receipt of such Base Salary pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).
(b)Variable Compensation
In addition to the Base Salary, with respect to each fiscal year of the Parent
Corporation during the Term, the Executive shall be eligible to earn a bonus
(the “Variable Compensation”), with an annual target amount of US$400,000 (the
“Target Bonus”), paid per the incentive plan as issued each fiscal year, and
based on the achievement of performance objectives established by the
Corporation, subject to the Executive's employment with the Corporation through
the applicable payment date for any such Variable Compensation. Notwithstanding
anything to the contrary herein, the Variable Compensation shall be paid in
accordance with the Corporation's normal payment practice, except to the extent
that the Executive has previously elected to defer the receipt of such Variable
Compensation pursuant to an arrangement that meets the requirements of Section
409A of the Code.
(c)Long Term Compensation
During the Term, the Executive will be eligible to participate in all Long Term
Incentive Programs (“LTIP”) as and when approved by the Compensation Committee
of the Board (the “Compensation Committee”). The value of LTIP is generally
determined at the beginning of the LTIP term (typically three years) in relation
to the Executive's On-Target-Earnings (“OTE”). OTE equals the Base Salary plus
Target Bonus. The value target to be used for the three (3) year term of each
LTIP shall be determined by the Board.
(d)Equity Plans
The Corporation shall permit the Executive to participate in any share option
plan, share purchase plan or similar plan offered by the Parent Corporation from
time to time to its similarly situated executive officers in the manner and to
the extent authorized by the Compensation Committee.
(e)Stock Ownership
The Executive agrees to comply with the Equity Ownership Guidelines as set out
in accordance with Schedule “A.”
(f)Reimbursement of Expenses
During the Term, the Corporation shall reimburse the Executive for all business
expenses incurred by the Executive in performing his duties and responsibilities
under this Agreement (“Business Expenses”), in accordance and to the extent
consistent with the Corporation's policies or practices for reimbursement of
business expenses incurred by other Corporation executive officers.
(g)Other Benefits
During the Term, for so long as the Executive meets the eligibility requirements
of the applicable plan, practice, policy or program, and except as specifically
provided herein: (i) the Executive shall be entitled to participate in all
savings and retirement plans, practices, policies and programs of the Parent
Corporation which are made available generally to similar situated executive
officers of the

2

--------------------------------------------------------------------------------




Corporation; (ii) the Executive and/or the Executive's family, as the case may
be, shall be entitled to participate in, and shall receive all benefits under,
all perquisite and welfare benefit plans, practices, policies and programs
(including the Parent Corporation's health insurance and disability plans)
provided by the Parent Corporation which are made available to similarly
situated executive officers of the Corporation (for the avoidance of doubt, such
plans, practices, policies or programs shall not include any plan, practice,
policy or program which provides benefits in the nature of severance or
continuation pay), including those benefits set forth in Schedule “B”, as
amended from time to time; and (iii) the Executive shall be entitled to 20 days
paid vacation per fiscal year of the Parent Corporation at a time approved in
advance by the Reporting Manager, which approval shall not be unreasonably
withheld but shall take into account the staffing requirements of the
Corporation and Parent Corporation and the need for the timely performance of
the Executive's responsibilities, subject to the Corporation's policy respecting
same in effect from time to time.
(h)Annual Compensation Review
Other than as herein provided, there shall be no cost-of-living increase or
merit increase in the Base Salary or increases in any bonuses payable to the
Executive unless approved by the Board or the Compensation Committee. The Board
and Compensation Committee shall review annually the Base Salary and all other
compensation to be received by the Executive under this Agreement.
3.Term
The Executive shall serve, pursuant to this Agreement, as Executive Vice
President, WW Field Operations commencing on the date of this Agreement (the
“Effective Date”) and expiring on the first anniversary of the Effective Date
(such period, the “Term”); provided that, on the first anniversary of the
Effective Date and on each anniversary thereafter, the Term shall be extended
automatically for an additional one-year period unless either party provides the
other party with notice of non-renewal at least three (3) months before any such
anniversary. Notwithstanding the foregoing, the Executive's employment hereunder
may be terminated prior to the end of the Term upon his “Separation from
Service” with the Corporation (as hereinafter defined) in connection with the
earliest to occur of any of the events described in Section 4 hereof, in which
case the Term shall be terminated as of the date of the Executive's Separation
from Service. For purposes of this Agreement, the Executive's Separation from
Service shall be deemed to occur when the level of services performed by the
Executive for the Corporation decreases to a level equal to 20% or less of the
average level of services performed by the Executive for the Corporation during
the immediately preceding 36-month period (or, if shorter, during the period
from the Effective Date to the date of the relevant determination) and
Executive's employment with the Corporation terminates (within the meaning of
Treas. Regs. Section 1.409A-1(h)(ii)), and the date of the Executive's
Separation from Service (the “Date of Separation from Service”) shall be the
date determined in accordance with Sections 5(b) and (as applicable) 5(c)
hereof.
4.Separation from Service
(a)Death
The Executive shall separate from service with the Corporation, and the Term
shall terminate, upon the Executive's death.
(b)Disability
The Corporation shall be entitled to terminate the Executive's employment for
“Disability,” and the Executive shall separate from service with the
Corporation, if, as a result of the Executive's incapacity due to physical or
mental illness or injury, the Executive (i) shall become eligible

3

--------------------------------------------------------------------------------




to receive a benefit under the Corporation's long-term disability plan
applicable to the Executive, or (ii) has been unable, due to physical or mental
illness or incapacity, to perform the essential duties of his employment with
reasonable accommodation for a continuous period of one hundred twenty (120)
days or, during any period of twelve (12) consecutive months during the Term, an
aggregate of one hundred-eighty (180) days, whether consecutive or not.
(c)Cause
The Corporation may terminate the Executive's employment for Cause, and upon
such termination the Executive shall separate from service with the Corporation.
For purposes of this Agreement, the term “Cause” shall mean, when used in
connection with the Executive's Separation from Service with the Corporation:
(i) the Executive's failure to attempt in good faith to perform his duties
(other than as a result of physical or mental illness or injury); (ii) the
Executive's willful misconduct or gross negligence of a material nature in
connection with the performance of his duties as an employee, which is or could
reasonably be expected to be injurious to the Corporation, or any of its
Affiliates (as defined below) (whether financially, reputationally or
otherwise); (iii) a breach by the Executive of the Executive's fiduciary duty or
duty of loyalty to the Corporation or its Affiliates; (iv) except in connection
with the Executive's good faith performance of duties, the Executive's
intentional and unauthorized removal, use or disclosure of the Corporation's or
any Affiliate's document (in any medium or form) relating to the Corporation or
an Affiliate, or the customers of the Corporation or an Affiliate thereof and
which may be injurious to the Corporation, its customers or their respective
Affiliates; (v) the willful performance by the Executive of any act or acts of
dishonesty in connection with or relating to the Corporation's or its
Affiliates' business or the willful misappropriation (or willful attempted
misappropriation) of any of the Corporation's or any of its Affiliates' funds or
property; (vi) the indictment of the Executive or a plea of guilty or nolo
contendere by the Executive to any felony or other serious crime involving moral
turpitude; (vii) a material breach of any of the Executive's obligations under
any agreement entered into between the Executive and the Corporation or any of
its Affiliates that is material to the employment relationship between
Corporation or any of its Affiliates and the Executive, including without
limitation, this Agreement; or (viii) a material breach of the policies or
procedures of the Corporation or any of its Affiliates, which breach causes or
could reasonably be expected to cause harm to the Corporation or its business
reputation; provided that, with respect to the events in clauses (i), (ii), (iv)
or (vii) herein, the Corporation shall have delivered written notice to the
Executive of its intention to terminate the Executive's employment for Cause,
which notice specifies in reasonable detail the circumstances claimed to give
rise to the Corporation's right to terminate the Executive's employment for
Cause and the Executive shall not have cured such circumstances as determined by
the Board in good faith, to the extent such circumstances are reasonably
susceptible to cure as determined by the Board in good faith, within thirty (30)
days following the Corporation's delivery of such notice. For purposes of this
Agreement, “Affiliate” means, with respect to any person, any other person that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person specified. For the
purposes of this definition and this Agreement, the term “Control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.
(d)
Corporation Termination Other than for Cause and Executive Voluntary Termination
(Other Than for Good Reason)

The Corporation may terminate the employment of the Executive for any reason
other than for Cause, notwithstanding any other provision of this Agreement,
upon compliance with the terms of Section 6(a) hereof. The Executive may
voluntarily terminate his employment, other than for Good

4

--------------------------------------------------------------------------------




Reason, provided that the Executive provides the Corporation with notice of his
intent to terminate his employment at least ninety (90) days in advance of the
Date of Separation from Service (as defined below). Upon such termination, in
each case, the Executive shall separate from service with the Corporation. In
the event of non-renewal of this Agreement by the Corporation in accordance with
Section 3 hereof, the Corporation shall comply with the terms of Section 6(a)
hereof.
(e)Good Reason
The Executive may terminate his employment and separate from service with the
Corporation for Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean, when used in connection with the Executive's Separation from
Service with the Corporation, unless the Executive shall have consented in
writing thereto, (i) a material diminution in the Executive's duties and
responsibilities other than a change in such Executive's duties and
responsibilities that arises solely out of (a) the Parent Corporation becoming
part of a larger organization following a Change in Control or any change in the
reporting hierarchy incident thereto or (b) a reorganization of the Parent
Corporation resulting in a similar change to similarly situated executive
officers' duties and responsibilities; (ii) a material reduction in the
Executive's Base Salary or Target Bonus, unless a proportional reduction in base
salary or target bonus, as applicable, is also applicable to similarly situated
executive officers; (iii) a relocation of the Executive's primary work location
more than fifty (50) miles from the Executive's work location on the Effective
Date; or (iv) a reduction in the Executive's title or position with the
Corporation other than a change in such Executive's title or position that
arises solely out of (a) the Parent Corporation becoming part of a larger
organization following a Change in Control or any change in the reporting
hierarchy incident thereto or (b) a reorganization of the Parent Corporation
resulting in a similar change to similarly situated executive officers' title or
position; provided, that in each case, within thirty (30) days following the
occurrence of any of the events set forth herein, the Executive shall have
delivered written notice to the Corporation of his intention to terminate his
employment for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Executive's right to terminate
employment for Good Reason, the Corporation shall not have cured such
circumstances within thirty (30) days following the Corporation's receipt of
such notice, and the Executive's Separation from Service with the Corporation
shall have occurred within sixty (60) days following such failure to cure.
5.Procedure for Separation from Service
(a)Notice of Separation from Service. Any separation of the Executive from
service with the Corporation (other than a separation from service on account of
the death of Executive) shall be communicated by written “Notice of Separation
from Service” to the other party hereto in accordance with Section 14(a) hereof.
(b)Date of Separation from Service. The Date of Separation from Service shall
mean: (i) if the Separation from Service occurs due to the Executive's death,
the date of the Executive's death; (ii) if the Separation from Service occurs
due to a termination by the Corporation pursuant to Section 4(b), the date on
which the Executive receives a Notice of Separation from Service from the
Corporation; (iii) if the Separation from Service occurs due to the Executive's
voluntary termination without Good Reason, the date specified in the notice
given pursuant to Section 4(d) hereof, which shall not be less than ninety (90)
days after the Notice of Separation from Service; (iv) if the Separation from
Service occurs due to the Executive's termination with Good Reason, the date of
his termination in accordance with Section 4(e) hereof; and (v) if the
Separation from Service occurs for any other reason, the date on which a Notice
of Separation from Service is given or any later date (within thirty (30) days,
or any alternative time period agreed upon by the parties, after the giving of
such notice) set

5

--------------------------------------------------------------------------------




forth in such Notice of Separation from Service.
(c)Section 409A of the Code. Notwithstanding anything to the contrary in Section
5(b), the determination of whether and when the Date of Separation from Service
from the Corporation occurs for the purpose of determining when any amount that
is “nonqualified deferred compensation” subject to Section 409A of the Code
becomes due and payable shall be made in a manner consistent with, and based on
the presumptions set forth in, Treas. Regs. Section 1.409A-1(h). Solely for
purposes of the determination referred to in the preceding sentence,
“Corporation” shall include all persons with whom the Corporation would be
considered a single employer under Sections 414(b) and 414(c) of the Code. In
the event that the Date of Separation from Service as determined in accordance
with this Section 5(c) occurs before the notice period specified in Section 5(b)
has elapsed, the Corporation may elect to pay, or commence payment of, any
amounts to which this Section 5(c) applies following the completion of such
notice period, but not later than December 31 of the calendar year in which the
Date of Separation from Service occurs.
6.Separation Payments
(a)Other than for Cause or for Good Reason
In the event of the Executive's Separation from Service due to termination by
the Corporation other than for Cause (including a Separation from Service as a
result of Disability but not death) or by the Executive for Good Reason, subject
to (in respect of clauses (ii) through (iv)) the Executive's continued
compliance with Section 6(h) below, Section 20 below and the Restrictive
Covenants Agreement described in Section 10 below, the Corporation shall pay to
the Executive the amounts described below at the times specified below, and,
except for (x) the Executive's rights of indemnification and insurance provided
in Section 9 hereof and (y) any vested benefits under any tax-qualified pension
plans of the Corporation, the Corporation shall have no additional obligations
under this Agreement:
(i)    Accrued Payments. Within thirty (30) days following the Date of
Separation from Service, (w) any Base Salary earned by the Executive but not
paid through the Date of Separation from Service (reduced by any amounts that
the Executive received in connection with benefits paid or payable as a result
of Disability, if applicable); (x) any Variable Compensation earned by the
Executive for the fiscal year prior to the year in which the Date of Separation
from Service has occurred but not yet paid prior to the Date of Separation from
Service (except that, with respect to (w) and (x), to the extent that the
Executive has previously elected to defer the receipt of such Base Salary or
Variable Compensation pursuant to an arrangement that meets the requirements of
Section 409A of the Code, the timing of the payment of such Base Salary or
Variable Compensation shall be in accordance with the terms of such
arrangement); (y) the Executive's accrued but unused vacation pay through the
Date of Separation from Service; and (z) any Business Expenses not reimbursed as
of the Date of Separation from Service (the amounts described in (w) through
(z), together, the “Accrued Payments”);
(ii)    Separation Payments. In respect of each month during the 12-month period
measured from the day of the Executive's Date of Separation from Service (the
“Severance Period”), (x) an amount equal to one-twelfth of the Base Salary as in
effect for the year in which the Date of Separation from Service occurs shall be
paid in equal installments in accordance with the Corporation's standard payroll
practices (reduced by any amounts received by and/or payable to Executive in
connection with benefits paid or payable as a result of Disability, if
applicable) (the “Salary Continuation Payments”); and (y) an amount equal to
one-twelfth of

6

--------------------------------------------------------------------------------




the Target Bonus as in effect for the year in which the Date of Separation from
Service occurs shall be paid once a month (together with the Salary Continuation
Payments, the “Separation Payments”);
(iii)    Pro Rata Bonus. At the time that Variable Compensation for the Parent
Corporation's fiscal year in which the Date of Separation from Service occurred
would otherwise be paid (but in no event later than the 15th day of the third
month following the close of such fiscal year), an amount equal to the product
of (i) the Target Bonus for such fiscal year that the Executive would have
received had the Executive remained employed with the Corporation and (ii) a
fraction, the numerator of which is the number of full weeks the Executive was
employed with the Corporation in such fiscal year and the denominator of which
is fifty-two (the “Pro Rata Bonus”); provided that, to the extent that the
Executive has previously elected to defer the receipt of such bonus pursuant to
an arrangement that meets the requirements of Section 409A of the Code, the
timing of the payment of the Pro Rata Bonus shall be in accordance with the
terms of such arrangement; and
(iv)    Continued Group Medical Benefits. The Executive's ability to participate
in the medical plan of the Corporation shall continue only through the Date of
Separation from Service. If the Executive elects to continue his health and
dental insurance coverage pursuant to COBRA, the Corporation shall reimburse the
Executive for the COBRA premiums for the Executive and his dependents for the
number of months corresponding to the Severance Period; provided, however, that
if the Executive is eligible to receive comparable medical or other welfare
benefits under another employer-provided plan, the COBRA premium reimbursement
described herein shall be terminated. The Executive shall promptly notify the
Corporation of any changes in his medical benefits coverage.
(b)Timing of Separation Payments
Notwithstanding anything to the contrary in this Section 6, in the event that
Executive is a “specified employee” (within the meaning of Section 409A(2)(B) of
the Code) on the Date of Separation from Service, no Separation Payments shall
be paid until the earlier of (x) the date of the Executive's death or (y) the
first business day of the first calendar month that begins after the six-month
anniversary of the Date of Separation from Service at which time all Separation
Payments which would otherwise have been paid that would otherwise have been
paid during such period of delay shall be paid with Interest (as defined below)
and the remaining Separation Payments shall be paid in accordance with Section
6(a) above. “Interest” shall mean interest at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code, from the date on which
payment would otherwise have been made but for any required delay through the
date of payment.
(c)Cause or Voluntarily (other than for Good Reason)
In the event of the Executive's Separation from Service with the Corporation due
to termination by the Corporation for Cause or voluntarily by the Executive
other than for Good Reason, the Corporation shall pay the Executive, within
thirty (30) days following the Date of Separation from Service, any Accrued
Payments. In the event of the Executive's Separation from Service with the
Corporation due to termination voluntarily by the Executive other than for Good
Reason, the Board, in their sole and absolute discretion, may waive the notice
period required by Section 4(d) above, in which case the Executive's employment
shall be deemed to terminate immediately, provided the Executive shall still be
entitled to compensation due on account of Annual Base Salary and benefits
earned up to the last date of the 3 month advance written notice period given by
the Executive and any

7

--------------------------------------------------------------------------------




Variable Compensation earned and prorated during such 3 month notice period.
Except as provided in this Section 6(c), and except for the Executive's rights
of indemnification and insurance provided in Section 9 hereof and any vested
benefits under any tax qualified pension or equity incentive compensation plans
of the Corporation, and continuation of health insurance benefits on the terms
and to the extent required by statute as may be applicable to the Executive, the
Corporation shall have no additional obligations under this Agreement.
(d)Death
In the event of the Executive's Separation from Service with the Corporation as
a result of the Executive's death, the Corporation shall pay the Executive's
estate within thirty (30) days following the Date of Separation from Service,
the Accrued Payments. Except as provided in this Section 6(d), and except for
the Executive's rights of indemnification and insurance provided in Section 9
hereof and any vested benefits under any tax qualified pension or equity
incentive compensation plans of the Corporation, the Corporation shall have no
additional obligations under this Agreement.
(e)Options
Except as expressly stipulated in Section 7 hereof, any options which have not
vested as of the Date of Separation from Service shall terminate and be of no
further force and effect as of the Date of Separation from Service and neither
any period of notice nor any payment in lieu thereof upon Separation from
Service hereunder shall be considered as extending the period of employment for
the purposes of vesting of options notwithstanding anything to the contrary in
any other agreement between the Parent Corporation and the Executive. In the
event of a Separation from Service other than by the Corporation for Cause, the
Executive shall have the right to exercise any options which are vested as at
the Date of Separation from Service for ninety (90) days following such date at
which time such unexercised options will expire. In the event of a Separation
from Service by the Corporation for Cause, all options, vested and unvested,
shall terminate and be of no further force and effect as of Date of Separation
from Service and neither any period of notice nor any payment in lieu thereof
upon Separation from Service hereunder shall be considered as extending the
period of employment for the purposes of vesting of options notwithstanding
anything to the contrary in any other agreement between the Corporation and the
Executive. In addition, notwithstanding anything contained in this Section 6 or
elsewhere in this Agreement, in the event of Separation from Service due to
death of the Executive, the estate of the Executive shall be entitled to
exercise any options which have vested as at the date of death of the Executive,
at any time during the period which is twelve (12) months following the date of
death of the Executive at the end of which period such options will expire.
(f)Long Term Compensation
Except as expressly provided in Section 7 below, in the event of the Executive's
Separation from Service for any reason, all outstanding awards granted under any
LTIP shall continue to be governed by the terms set forth in such LTIP.
(g)No Further Entitlements
Except as expressly provided in this Section 6 and Section 7 below, in the event
of the Executive's Separation from Service for any reason, the Executive will
not be entitled to receive any further payments, in lieu of notice or as damages
for any reason whatsoever. Except as to any entitlement as expressly provided in
this Agreement, the Executive hereby waives any claims the Executive may have
against the Corporation or the Parent Corporation for or in respect of
termination pay, severance pay, or notice in lieu thereof on account of loss of
office or employment.

8

--------------------------------------------------------------------------------




(h)    Release
Notwithstanding anything to the contrary in this Agreement, the payments and
benefits described in Section 6(a) above, other than the Accrued Payments, shall
commence being made to the Executive, subject to the condition that Executive
has delivered to the Corporation an executed copy of a release substantially in
the form attached as Schedule “D” and that such release has become effective,
enforceable and irrevocable in accordance with its terms, on the date that is 30
days after the Date of Separation from Service or, to the extent required, on
the date specified in Section 6(b) above.
7.Change in Control
(a)Definition
For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following events: (i) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Parent Corporation on a consolidated basis to any
person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act” and a “Group,”
respectively); (ii) the approval by the holders of the outstanding voting power
of the Parent Corporation of any plan or proposal for the liquidation or
dissolution of the Parent Corporation; (iii) any person or Group shall become
the beneficial owner (within the meaning of Section 13(d) of the Exchange Act),
directly or indirectly, of shares representing more than 50% of the aggregate
outstanding voting power of the Parent Corporation and such person or Group
actually has the power to vote such shares in any such election; (iv) the
replacement of a majority of the Board over a twelve-month period from the
directors who constituted the Board at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board then still in office who were members of such Board at the beginning of
such period; or (v) consummation of a reorganization, merger, consolidation or
similar transaction involving the Parent Corporation and/or any entity
controlled by the Parent Corporation, or a sale or other disposition of
substantially all of the assets of the Parent Corporation, or the acquisition of
assets or stock of another entity by the Parent Corporation or any entity
controlled by the Parent Corporation (each, a “Business Combination”) unless
following such Business Combination the shareholders of the Parent Corporation
immediately prior to the Business Combination own at least 50% of the
then-outstanding equity securities and of the combined voting power of the
corporation or other entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such Business Combination,
owns the Parent Corporation or substantially all of the Parent Corporation's
assets either directly or through one or more subsidiaries). Notwithstanding the
foregoing, for the purposes of this Agreement, an event or series of events
shall not be deemed to be a Change in Control to the extent that the application
of the relevant definition of Change in Control would cause any tax to become
due under Section 409A of the Code.
(b)Change-in-Control Benefits and Payments
In the event of the Executive's Separation from Service due to termination by
the Corporation other than for Cause or by the Executive for Good Reason within
the one (1) year period following a Change in Control, then the Executive shall
be entitled to the following, notwithstanding any else in this Agreement to the
contrary:
(i)    payments under Section 6(a) of this Agreement at the time and in the
manner set forth therein except that for purposes of clause (ii) of Section
6(a), the Severance Period shall be 24 months;

9

--------------------------------------------------------------------------------




(ii)    all options which have not vested as of the Date of Separation from
Service shall vest immediately upon such Date and the Executive shall have the
right to exercise all of such options for 90 days following such Date at which
time any unexercised options will expire; and
(iii)    all outstanding awards granted under any LTIP shall vest 100% and any
payments under Section 6.2(b) of the Schedule to the LTIP (Special Provisions
Applicable to Eligible Employees Subject to Section 409A of the United States
Internal Revenue Code) shall be made as set forth therein except that the Target
Bonus (as defined in the LTIP) shall vest 100%;
(iv)    notwithstanding anything to the contrary in this Section 7, in the event
that Executive is a “specified employee” (within the meaning of Section
409A(2)(B) of the Code) on the Date of Separation from Service, no Separation
Payments shall be paid until the earlier of the date of the Executive's death or
the first business day of the first calendar month that begins after the
six-month anniversary of the Date of Separation from Service at which time all
Separation Payments which would otherwise have been paid that would otherwise
have been paid during such period of delay shall be paid with Interest (as
defined below) and the remaining Separation Payments shall be paid in accordance
with Section 6(a) above. “Interest” shall mean interest at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code, from the date on
which payment would otherwise have been made but for any required delay through
the date of payment.
(c)Certain Additional Payments by the Corporation
(i)    If it is determined (as hereafter provided) that any payment or
distribution by the Corporation or Parent Corporation to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement of the Corporation or Parent
Corporation, including without limitation any stock options or other equity
award, or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto), or any interest or penalties with respect to such excise tax (such tax
or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then the Payments shall be
payable either (x) in full or (y) as to the maximum value of such lesser amount
which would result in no portion of the Payments being subject to the Excise Tax
and Executive shall receive the greater, on an after-tax basis, of (x) or (y)
above. The reduction of the amounts payable under this Agreement, if applicable,
shall be made as follows:
First, if the Payments include the value of acceleration in the time at which
any Payment not subject to Section 409A of the Code is paid, a delay in the time
of payment (but not a delay of vesting) of such Payment, provided that such
delay shall apply to the aggregate amount of such Payments (and not on a
Payment-by-Payment basis) and such aggregate amount shall be delayed only to the
extent necessary to satisfy this Section 7(c)(i);
Second, to the extent further reduction is required by this Section 7(c)(i), a
reduction in the amount of Payments required to be paid or delivered, provided
that the Executive shall be entitled to select among the forms of Payment that
shall be reduced; and
Third, to the extent further reduction is required by this Section 7(c)(i), if
the Payments include the value of acceleration in the time at which any Payment
vests, a cutback in the extent of such accelerated vesting, provided that such
cutback shall apply to the aggregate amount of such Payments (and not on a
Payment-by-Payment basis) and accelerated vesting of such aggregate amount shall
be

10

--------------------------------------------------------------------------------




cut back only to the extent necessary to satisfy this Section 7(c)(i).
(ii)    Subject to the provisions of Section 7(c)(i) of this Agreement, all
determinations required to be made under this Section 7(c), including whether an
Excise Tax is payable by Executive and the amount of such Excise Tax and whether
and, if so, what reductions are required by Section 7(c)(i), will be made by a
nationally recognized firm of certified public accountants (the “Accounting
Firm”) chosen by the Corporation. The Corporation will direct the Accounting
Firm to submit its determination and detailed supporting calculations to both
the Corporation and Executive within fifteen (15) calendar days after the date
of the event giving rise to the Payment or the Date of Separation from Service,
if applicable, and any other such time or times as may be reasonably requested
by the Corporation or Executive. If the Accounting Firm determines that an
Excise Tax would be payable by Executive, it will perform the calculation set
out in Section 7(c)(i). Any determination by the Accounting Firm as to the
determination made under Section 7(c)(i) will be binding upon the Corporation,
the Parent Corporation and Executive. If the Accounting Firm determines that no
Excise Tax is payable by Executive, it will, at the same time as it makes such
determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his federal, state, local income or
other tax return. The Corporation, Parent Corporation and Executive will each
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determination contemplated by this Section 7(c)(ii).
(iii)    The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section
7(c)(ii) of this Agreement will be borne by the Corporation and paid as
incurred. If such fees and expenses are initially advanced by Executive, the
Corporation will reimburse Executive the full amount of such fees and expenses
within fifteen (15) business days after receipt from Executive of a statement
therefor and reasonable evidence of his payment thereof.
8.No Mitigation
Except as expressly provided herein, the Executive shall not be required to seek
other employment or otherwise mitigate the amount of any payments to be made by
the Corporation pursuant to this Agreement. Except as otherwise provided herein,
the payments provided pursuant to this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the termination of the Executive's employment or otherwise. The
Corporation's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Corporation may have against the Executive or others.
9.Legal Fees; Indemnification; Liability Insurance
(a)In the event of any contest or dispute between the Corporation and the
Executive with respect to this Agreement or the Executive's employment
hereunder, each of the parties shall be responsible for its respective legal
fees and expenses.
(b)During the Term and for so long as there exists liability thereafter with
regard to the Executive's activities during the Term on behalf of the
Corporation, the Corporation shall indemnify the Executive to the fullest extent
permitted by applicable law (and in no event in connection with the Executive's
gross negligence or willful misconduct), and shall at the Corporation's election
provide the Executive with legal representation or shall advance to the
Executive reasonable attorneys'

11

--------------------------------------------------------------------------------




fees and expenses as such fees and expenses are incurred (subject to an
undertaking from the Executive to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
the Executive was not entitled to the reimbursement of such fees and expenses).
(c)During the Term and for six years thereafter, the Executive shall be entitled
to the same directors' and officers' liability insurance coverage that the
Corporation or the Parent Corporation provides generally to its other directors
and officers, as may be amended from time to time for such directors and
officers.
10.Restrictive Covenants
The Executive agrees to execute contemporaneously with his execution of this
Agreement the confidentiality and non-solicitation agreement annexed hereto as
Schedule “C” (the “Restrictive Covenants Agreement”).
11.Injunctive Relief
It is impossible to measure in money the damages that will accrue to the
Corporation or any of its Affiliates in the event that the Executive breaches
any of the Restrictive Covenants. In the event that the Executive breaches any
such Restrictive Covenant, the Corporation or any of its Affiliates shall be
entitled to an injunction restraining the Executive from violating such
Restrictive Covenant (without posting any bond). If the Corporation or any of
its Affiliates shall institute any action or proceeding to enforce any such
Restrictive Covenant, the Executive hereby waives the claim or defense that the
Corporation or any of its Affiliates has an adequate remedy at law and agrees
not to assert in any such action or proceeding the claim or defense that the
Corporation or any of its Affiliates has an adequate remedy at law. The
foregoing shall not prejudice the Corporation's or any of its Affiliates' right
to require the Executive to account for and pay over to the Corporation or any
of its Affiliates, and the Executive hereby agrees to account for and pay over,
the compensation, profits, monies, accruals or other benefits derived or
received by the Executive as a result of any transaction constituting a breach
of any of the Restrictive Covenants.
12.Arbitration; Forum Selection.
(a)    Arbitration
If there is a disagreement or dispute between the parties with respect to this
Agreement or the interpretation thereof, such disagreement or dispute will be
referred to binding arbitration to be conducted by a single arbitrator, if
Executive and the Corporation agree upon one, otherwise by three arbitrators
appointed as hereinafter set out, pursuant to the provisions of the American
Arbitration Association's (the “AAA”) rules governing commercial arbitration in
effect at the time of the arbitration, except as modified herein. A party who
wishes to arbitrate shall give written notice of such intention to the other
party (a “Notice of Intention”). The arbitrator shall be appointed by agreement
by agreement of Executive and the Corporation or, in default of agreement within
ten (10) Business Days of service of the Notice of Intention, each of Executive
and the Corporation shall within five (5) Business Days of the expiry of the
aforesaid ten (10) Business Day period, select one arbitrator and notify the
other of its selection, with the third arbitrator to be chosen by the first two
named arbitrators within five (5) Business Days of the expiry of the aforesaid
five (5) Business Day period. If one of the parties does not so notify the other
of its selection within the prescribed time, then the arbitrator selected by the
other party in accordance with the above procedure shall be the sole arbitrator.
The arbitration shall be held in Delaware. The procedure to be followed shall be
as agreed by the parties or, in default of agreement, determined by the
arbitrator(s), provided, however, that depositions or examinations for

12

--------------------------------------------------------------------------------




discovery will not be allowed but information may be exchanged by other means.
The parties will use their best efforts to ensure that the arbitration hearing
is conducted no later than sixty (60) days after the arbitrator is, or
arbitrators are, selected. The final decision of the arbitrator or arbitrators
or any two of the three arbitrators will be furnished to the parties in writing
and will constitute a conclusive determination of the issue in question, binding
upon the parties, without right of appeal. The fees and expenses of the
arbitration shall be in the discretion of the arbitrator(s). Judgment upon the
award may be entered in any court of competent jurisdiction.
(b)    Forum Selection
The parties hereby agree that all demands, claims, actions, causes of action,
suits, proceedings and litigation between or among the parties or arising out of
the employment relationship between the Executive and the Corporation not
subject to the Arbitration provision in Section 12(a) hereof shall be filed,
tried and litigated only in a federal or state court located in Delaware. In
connection with the foregoing, the parties hereto irrevocably consent to the
jurisdiction and venue of such court and expressly waive any claims or defenses
of lack of jurisdiction of or proper venue by such court.
13.Section 409A
(a)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Corporation (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Section 409A of the Code or the Corporation
independently makes such determination, the Corporation shall, after consulting
with Executive and solely in the event and to the extent the Corporation's
outside counsel deems it necessary to avoid any such additional tax or interest,
reform such provision to comply with Section 409A of the Code. To the extent
that any provision hereof is modified in order to comply with Section 409A of
the Code, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Executive and the Corporation of the applicable provision without
violating the provisions of Section 409A of the Code. In no event shall the
Corporation be required to pay Executive any “gross-up” or other payment with
respect to any taxes or penalties imposed under Section 409A of the Code with
respect to any benefit paid or promised to Executive hereunder.
(b)It is intended that each installment, if any, of the payments and benefits,
if any, provided to the Executive under Section 6 hereof shall be treated as a
separate “payment” for purposes of Section 409A of the Code. Neither the
Corporation nor the Executive shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409 of the Code.
(c)All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code to the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code. All expenses or other reimbursements paid pursuant
herewith that are taxable income to the Executive shall in no event be paid
later than the end of the calendar year next following the calendar year in
which Executive incurs such expense or pays such related tax. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the

13

--------------------------------------------------------------------------------




Code, the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that, the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code, if applicable, solely because such expenses are
subject to a limit related to the period the arrangement is in effect and such
payments shall be made on or before the last day of the Executive's taxable year
following the taxable year in which the expense occurred.
(d)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the Date of Separation from Service”), the actual date of payment
within the specified period shall be within the sole discretion of the
Corporation.
14.Miscellaneous
(a)Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):


If to the Corporation:
c/o Open Text Inc.
1301 South Mopac Expressway, Suite 150
Austin, Texas 78746


With a copy to, in all cases, the Parent Corporation:
c/o Open Text Corporation
275 Frank Tompa Drive
Waterloo, Ontario
Canada N2L 0A1


If to the Executive:
Greg Corgan
Address on file.


or to such other address as any party hereto may designate by notice to the
others.
(b)This Agreement shall constitute the entire agreement among the parties hereto
with respect to the Executive's employment hereunder, and supersedes and is in
full substitution for any and all prior understandings or agreements with
respect to the Executive's employment, including

14

--------------------------------------------------------------------------------




without limitation the employment agreement dated as of June 4, 2012 between the
Corporation and the Executive.
(c)This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.
(d)The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.
(e)The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the
Corporation that the execution of, and performance of duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party. The Executive hereby further
represents to the Corporation that he will not utilize or disclose any
confidential information obtained by the Executive in connection with any former
employment with respect to his duties and responsibilities hereunder.
(f)This Agreement is binding on and is for the benefit of the parties hereto and
their respective successors, assigns, heirs, executors, administrators and other
legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.
(g)The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to assume this Agreement in the same
manner and to the same extent that the Corporation would have been required to
perform it if no such succession had taken place. As used in the Agreement, “the
Corporation” shall mean both the Corporation as defined above and any such
successor that assumes this Agreement, by operation of law or otherwise.
(h)Any provision of this Agreement (or portion thereof) which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section 14(h), be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Corporation shall be implied by
the Corporation's forbearance or failure to take action.
(i)The Corporation may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Corporation may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation, (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

15

--------------------------------------------------------------------------------




(j)This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without reference to its principles of conflicts of
law.
(k)This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.
(l)The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.
15.Disclosure
During the Term, the Executive shall promptly disclose to the Board of Directors
full information concerning any interest, direct or indirect, of the Executive
(as owner, shareholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) or any member of his family in any business
that is reasonably known to the Executive to purchase or otherwise obtain
services or products from, or to sell or otherwise provide services or products
to, the Corporation or to any of its suppliers or customers.
16.Return of Materials
All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including lists of customers, suppliers, products and prices) pertaining to the
business of the Corporation or any of its subsidiaries, Affiliates, and
Associates that may come into the possession or control of the Executive shall
at all times remain the property of the Corporation or such subsidiary,
Affiliate or Associate, as the case may be. The term “Associate” shall have the
meaning ascribed thereto under Rule 14a-1(a) of the General Rules of the
Securities Exchange Act of 1934. On termination of the Executive's employment
for any reason, the Executive agrees to deliver promptly to the Corporation all
such property of the Corporation in the possession of the Executive or directly
or indirectly under the control of the Executive. The Executive agrees not to
make for his personal or business use or that of any other party, reproductions
or copies of any such property or other property of the Corporation.
17.Resignation of Directorships, etc.
The Executive agrees that after Separation from Service, he will, at the request
of the Board, tender his resignation from any position he may hold as an officer
or director of the Corporation or any of its subsidiaries, Affiliates or
Associates, and the Executive further covenants and agrees, if so requested by
the Board, not to stand for re-election to any office of the Corporation or any
of its subsidiaries, Affiliates or Associates at any time following termination
of the Executive's employment hereunder.
18.No Derogation
Nothing herein derogates from any rights the Executive may have under applicable
law, except as set out in this section. The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Executive
are in full satisfaction of any rights or entitlements the Executive may have as
against the subsidiaries, Affiliates and Associates of the Corporation as a
result of the termination of his employment with such subsidiaries, Affiliates
or Associates.
19.Currency
All dollars referenced herein are in US dollars unless expressly provided to the
contrary.
20.Non-Disparagement

16

--------------------------------------------------------------------------------




Each of the parties to this Agreement covenants and agrees not to engage in any
pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
goodwill of the other party, which for the purposes of the Corporation, includes
its subsidiaries, Affiliates or Associates or its and their management. For the
sake of clarity, nothing in this Section 20 shall prohibit statements or remarks
made in the good faith performance of the Corporation or Executive's obligations
under this Agreement or in accordance with applicable law.
21.No Set-Off
The existence of any claim, demand, action or cause of action of the Executive
against the Corporation, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Corporation of any covenant or
agreement of the Executive contained herein.


* * * * *

17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
Greg Corgan




/s/ Greg Corgan    
Greg Corgan


Open Text Inc.




/s/ Gordon Davies    
Name:     Gordon Davies
Title: Director


Open Text Corporation




/s/ Manny Sousa    
Name:     Manny Sousa
Title: SVP Global Human Resources



18

--------------------------------------------------------------------------------








Schedule A


Equity Ownership Guidelines


EQUITY OWNERSHIP GUIDELINES


In a continuing effort to align the interests of the Executives of Open Text
Corporation, with the
interest of Open Text's shareholders, the Board of Directors (the “Board”)
hereby establishes
the following recommended Open Text Equity Ownership guidelines (the
“Guidelines”).


COVERED EXECUTIVES


These Guidelines cover Open Text's Executive Chairman/CSO, CEO/President, all
NEO's (Named
Executive Officers), and the Executive Leadership Team (the “Covered
Executives”).


OWNERSHIP GUIDELINES


The Board recommends that the Covered Executives (i) achieve the equity
ownership levels
within five (5) years of the date of the establishment of these Guidelines
(i.e., by October 1, 2014)
or, for an executive who becomes a Covered Executive after the date of these
Guidelines were
adopted, within five (5) years after the date of his/her qualifications as a
Covered Executive,
and (ii) hold the number of Open Text shares or share equivalents recommended
for so long as
they are Covered Executives.


Executive Title
Required Equity Ownership
Executive Chairman*
4x base salary
CEO/President*
4x base salary
Executive Leadership Team
1x base salary



* The share ownership level for new incumbents to the Executive Chairman and
CEO/President roles will be reviewed and approved by the Compensation Committee
at that time.


Covered Executives may achieve these Guidelines through the exercise of stock
option awards, purchases under the Open Text Employee Stock Purchase Plan
(ESPP), through an open market purchase made in compliance with applicable
securities laws or through any equity plan(s) Open Text may adopt from time to
time providing for the acquisition of Open Text shares. Until the Guideline is
met, it is recommended that a Covered Executive retains a portion of any stock
option exercise or LTIP award in shares of Open Text stock to contribute to
these Guidelines.


For compliance guidance purposes, the shares will be valued at the greater of
their book value (i.e., purchase price) or the current market value, whichever
is greater. The Compensation Committee of the Board will review the recommended
executive ownership guideline achievement levels on an annual basis.



19

--------------------------------------------------------------------------------






Schedule B


Benefits


Benefits to be enjoyed by the Executive during the term of this Agreement shall
include, but are not limited to:


(i)
reimbursement of reasonable cell phone expenses consistent with corporate
policy;



(ii)
a $5,000 perquisite allowance per fiscal year, which may be used for
reimbursement of the following types of services or fees:



•
Financial planning

•
Tax planning

•
Estate planning

•
Athletic/Health Club



(iii)
the services of Medisys Health Group Inc., for the purposes of obtaining
mandatory and regular Health Examinations.






20

--------------------------------------------------------------------------------










Schedule C


Restrictive Covenants Agreement


EMPLOYEE CONFIDENTIALITY AND
NON-SOLICITATION AGREEMENT


As an employee of Open Text Corporation or any related or affiliated company
(the “Company”):
A.     I understand and agree that I have a responsibility to protect and avoid
the unauthorized use or disclosure of confidential information of the Company;
and
B.     I have a responsibility not to solicit or entice away from the Company
any customer of the Company or any employee of the Company.


I.    Confidential Information. For purposes of this Agreement, the term
“confidential information” means all information that is not generally known and
which I obtained from the Company, or learn, discover, develop, conceive or
create during the term of my employment with the Company, and which relates
directly to the business or to assets of the Company. Confidential information
includes, but is not limited to: inventions, discoveries, know-how, ideas,
computer programs, designs, algorithms, processes and structures, product
information, research and development information, lists of clients and other
information related thereto, financial data and information, business plans and
processes, and any other information of the Company that the Company informs me,
or which I should know by virtue of my position or the circumstances in which I
learned it, is to be kept confidential. Confidential information also includes
information obtained by the Company in confidence from its vendors or its
clients. Confidential information may or may not be labeled as “confidential”.
If I am unsure as to whether information is “confidential”, I will ask my
manager for assistance.
Confidential information does not include any information that has been made
generally available to the public. It also does not include any general
technical skills or general experience gained by me during my employment with
the Company. I understand that the Company has no objection to my using these
skills and experience in any new business venture or employment following the
cessation of my employment with the Company.
I recognize and acknowledge that in the course of my employment with the Company
I may obtain knowledge of confidential and proprietary information of a special
and unique nature and value and I may become familiar with trade secrets of the
Company relating to the conduct and details of the Company's business. While I
am employed by the Company and for a period of three years following the
cessation of my employment I agree:
A.     to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the Company), and shall faithfully do all in my power to assist the Company in
holding in secrecy all of the Company's confidential information as defined
above.

21

--------------------------------------------------------------------------------






B.     to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the Company) any and all secrets or confidential information related to the
Company's activities or affairs which I now know or which are hereafter
disclosed or made known to me or otherwise learned or acquired by me, including
information respecting the business affairs, prospects, operations or strategic
plans respecting the Company, which knowledge I gain in my capacity as an
employee of the Company and which knowledge is not publicly available or
disclosed.


II.     Agreement Not to Solicit. I agree that while I am an employee of the
Company and for six (6) months thereafter that I will:
A.     not solicit or entice or attempt to solicit or entice away from the
Company any of the employees of the Company to enter into employment or service
with any person, business, firm or corporation other than the Company;
B.     not solicit or entice or attempt to solicit or entice away from the
Company any customer or any other person, firm or corporation dealing with the
Company.


III.     Return of Documents. Upon the cessation of my employment with the
Company for any reason, I agree to return to the Company all records, documents,
memoranda, or other papers, copies or recordings, tapes, disks containing
software, computer source code listings, routines, file layouts, record layouts,
system design information, models, manuals, documentation and notes as are in my
possession or control. I acknowledge and agree that all such items are strictly
confidential and are the sole and exclusive property of the Company.


IV.     General.
A.     I further represent and warrant that I have not entered into any
Agreement with any previous or present employer which would prevent me from
accepting employment with the Company or which would prevent me from lawfully
executing this Agreement.
B.     I understand that the obligations outlined in this Agreement are the
concern and responsibility of all employees of the Company. I agree to report in
writing any violations of these policies to my manager or to the Vice-President
of Human Resources.
C.     All the provisions of this Agreement will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired, but
will remain binding in accordance with its terms.
D.     This Agreement and all the rights and obligations arising herefrom shall
be interpreted and applied in accordance with the laws of the Province of
Ontario and in the courts of the Province of Ontario there shall be exclusive
jurisdiction to determine all disputes relating to this Agreement and all the
rights and obligations created hereby. I hereby irrevocably attorn to the
jurisdiction of the courts of

22

--------------------------------------------------------------------------------




the Province of Ontario.
E.     I acknowledge that my employment with the Company is contingent on my
acceptance and my observance of this Agreement, and that such employment is
adequate and sufficient consideration to bind me to all of the covenants and
agreements made by me under this Agreement.


Kerry Lichty      Greg Corgan
Print Name of Witness    Print Name of Employee




/s/ Kerry Lichty      /s/ Greg Corgan
Signature of Witness    Signature of Employee






Date: Jan 17, 2013



23

--------------------------------------------------------------------------------










Schedule D


General Release


1. Release of Claims and Waiver of Rights.
(a) In consideration of any payments and benefits being provided to me under
Section 6(a) of the employment agreement (the “Employment Agreement”) dated [•],
20[•], as it may have been amended to the date hereof, between me and Open Text
Corporation (the “Company”), those payments and benefits being good and valuable
consideration, the adequacy and sufficiency of which are acknowledged by me (the
“Payments”), I, [Executive] hereby release, remise and acquit Company, its
present and past parents, subsidiaries and affiliates, their successors,
assigns, benefit plans and/or committees, and their respective present or past
officers, directors, managers, supervisors, employees, shareholders, attorneys,
advisors, agents and representatives in their individual and corporate capacity,
and their successors and assigns (the “Releasees”), from, and hold them harmless
against, any and all claims, obligations, or liabilities (including attorneys,
fees and expenses), asserted or unasserted, known or unknown, that I, my heirs,
successors or assigns have or might have, which have arisen by reason of any
matter, cause or thing whatsoever related to my employment (or termination of my
employment) with the Company on or prior to the date on which this General
Release is signed.
(b) The terms “claims, obligations, or liabilities” (whether denominated claims,
demands, causes of action, obligations, damages or liabilities) include, but are
not limited to, any and all claims under any contract with the Company, claims
of age, disability, race, religion, national origin, sex, retaliation, and/or
other forms of employment discrimination, breach of express or implied contract,
breach of employee handbook, practices or procedures, libel, slander,
intentional tort or wrongful dismissal, claims for reinstatement or
reemployment, arising under any federal, state, or local common or statutory
law; claims for unpaid salary, commission or fringe benefits; or any other
statutory claim before any state or federal court, tribunal or administrative
agency, arising out of or in any way related to my employment relationship with
the Company and its affiliates and the termination of that relationship. I will
not file or permit to be filed on my behalf any such claim.
(c) This General Release constitutes, among other things, a waiver of all rights
and claims I may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. 621, et seq.) (“ADEA”), the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, Title VII of the United States Civil
Rights Act of 1964, all as amended including the amendment set forth in 42
U.S.C. § 1981 concerning damages in cases of intentional discrimination in
employment and any other comparable national or state laws, all as amended, and
as may be specified on or prior to the date on which this General Release is
signed.
(d) Notwithstanding the preceding paragraphs (b) or (c) or any other provision
of this Agreement, this General Release is not intended to interfere with my
right to file a charge with the Equal Employment Opportunity Commission (the
“EEOC”) in connection with any claim I believe I may have against the Company or
its affiliates. However, by executing this General Release, I hereby waive the
right to recover in any proceeding I may bring before the EEOC or any state
human rights commission or in any proceeding brought by the EEOC or any state
human rights commission on my behalf. In addition, this General Release is not
intended to interfere with my right to challenge that

24

--------------------------------------------------------------------------------




my waiver of any and all ADEA claims pursuant to this General Release is a
knowing and voluntary waiver, notwithstanding my specific representation that I
have entered into this General Release knowingly and voluntarily.
(e) This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.
(f) This General Release shall not apply to any rights in the nature of
indemnification or payments under (i) applicable law, (ii) the charter, bylaws
or operating agreements of the Company, (iii) the indemnification agreement
dated January 2, 2012 or (iv) applicable directors and officers insurance
policies which I may have with respect to claims against me relating to or
arising out of my employment with the Company and its affiliates or my service
on their respective boards of directors, or any vested benefit to which I am
entitled under any tax qualified pension plan of the Company or its affiliates,
COBRA continuation coverage benefits or any other similar benefits required to
be provided by statute. Furthermore, notwithstanding anything to the contrary
contained in this Section 1, I do not release any of the Releasees from the
Company's obligation to timely provide me with all payments and benefits to
which I am entitled pursuant to the terms of the Employment Agreement, or any
other obligations of the Company under the Employment Agreement.
2. Representations and Covenants. I hereby represent and agree to all of the
following:
(a) I have carefully read this General Release.
(b) I understand it fully.
(c) I am freely, voluntarily and knowingly releasing the Releasees in accordance
with the terms contained above.
(d) Before executing this General Release, I had twenty-one (21) days to
consider my rights and obligations under this General Release.
(e) The period of time I had to consider my rights and obligations under this
General Release was reasonable.
(f) Before signing this General Release, I was advised to consult with an
attorney and given a reasonable period of time to do so and in executing this
General Release have not relied on any representation or statement not set forth
herein.
(g) Execution of this General Release and the General Release becoming
enforceable (in accordance with paragraph (h) below) within 30 days from the
date of my “separation from service” (as determined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder) is a condition to the Payments, which payments and benefits are in
addition to anything of value to which I am already entitled to receive from the
Company and its affiliates.
(h) For a period of seven (7) days following the date on which I sign this
General Release, I may revoke it. Any such revocation must be made in writing
and received by the Corporate Secretary of the Company, by the seventh day
following the date on which I sign this General Release. The Company's
obligation to pay the consideration as set forth in Section 1 above shall not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised my right to revoke.
(i) There are no pending lawsuits, charges, employee dispute resolution
proceedings, administrative proceedings or other claims of any nature
whatsoever, that I have brought (and which are pending)

25

--------------------------------------------------------------------------------




against any Releasee, in any state or federal court, before any agency or other
administrative body or in any other forum.
(j) I am not aware of any material violation of any laws or Company policies or
procedures by a Company employee or officer that has not been reported to
Company officials.
(k) If I violate my obligations under the Employment Agreement and such
violation causes material harm to the Company, I understand that, in addition to
other relief to which the Company may be entitled, the Company shall be entitled
to cease providing the Payments and benefits provided to me pursuant to Section
1 above unless such violation is cured (if capable of being cured) within 30
days of notification by the Company to me of such violation (and, following such
cure, all suspended payments shall be made in a single lump sum), and this
General Release will remain in full force and effect.
(l) If I should hereafter make any claim or demand or commence or threaten to
commence any action, claim or proceeding against the Releasees with respect to
any matter, cause or thing which is the subject of the release under Section 1
of this General Release, this General Release may be raised as a complete bar to
any such action, claim or proceeding, and the applicable Releasee may recover
from me all costs incurred in connection with such action, claim or proceeding,
including attorneys' fees.
(m) If any provision of this General Release is declared illegal, invalid, or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provisions will immediately become null and void, leaving
the remainder of this General Release in full force and effect.
(n) This General Release shall be governed by and construed in accordance with
the laws of the State of ________________, without regard to conflicts of laws
principles.
4. Declaration. I declare under penalty of perjury under the laws of the State
of ____________ that the foregoing is true and correct.
___________________________            Date: ___________________
[Executive]
Acknowledged before me this ______________
________________, NOTARY PUBLIC



26